DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I, Claims 1-11 in the reply filed on June 11, 2021.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because Figure 3 appears to include text next to each process line but this text is not legible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “cooled.”  This is seen to be a relative term that has not been adequately defined by the claims or specification, thus making the scope of the claim unclear.  That is, what can be construed as “cooled” is unclear.  Claims 2-11 are rejected based on their dependence to claim 1.
Claim 6 recites, “wherein the pre-set mode is additionally independent of one or more characteristics of the respiring produce.”  It is noted however, that the method is directed to operating an enclosure containing respiring produce and on page 18, lines 1-6, it is stated that the cooled CO2 rich air is cycled through the membrane to remove a 
Claims 7-9 are rejected based on their dependence to a rejected claim.
Claim 11 recites, “wherein the cooled enclosure is not operated under controlled atmosphere conditions.”  This limitation is unclear, as Applicant’s specification, at page 3, line 22-25 states that a desired O2 and CO2 levels are maintained in the shipping container.  This would appear to indicate that the container is maintained under controlled atmosphere and thus making the claim unclear as to how the enclosure is not operated under controlled atmosphere conditions.  At page 14, lines 1-4 the specification as filed states that “the method is conducted in the absence of controlled atmosphere operation, such that neither the membrane exhaust step nor the atmosphere replenishment step is conducted in accordance with the monitoring of a gas concentration or pressure in the interior of the cooled enclosure”; however claim 11 is not specific in this regard and claim 1 already recites that the pre-set mode is independent of a measured gas concentration or pressure of the internal environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottschlich (US 20140141139) in view of Zita (US 20190039011), Savur (US 20150344209) and Savur (US 20140308409).
Regarding claim 1, Gottschlich teaches a method for operating a shipping container (see the abstract “shipping or storage container”) and further suggests such containers as refrigerated (see paragraph 11).  Gottschlich further teaches passing a cooled, CO2 rich air stream (114, paragraph 58 “may be cooled”) from an internal environment within the enclosure (101, 118) through a CO2 selective membrane (103, paragraph 59) to produce a cooled CO2 lean air stream (107, paragraph 68) and a CO2 rich permeate stream (108; paragraph 68).  As stream 114 and 106 can be cooled, it would have been reasonable to conclude that the CO2 lean stream would also have been cooled, especially since the claim does not provide any specificity with respect to 
Gottschlich further teaches returning the cooled CO2 lean stream to the internal environment (107, 118); exhausting the CO2 rich permeate stream to an external environment outside of the enclosure (item 108, 113; paragraph 68, 75) and drawing or permitting external air to pass into the enclosure through an air vent (109; paragraph 74).  Gottschlich teaches that the external air is passed into the enclosure through a pre-set fixed opening of the enclosure because Gottschlich teaches that the air is fed into the intake into the enclosure in a passive, unregulated manner (paragraph 83, 30, 31), thus suggesting a fixed opening.  The intake air at 110 is seen to balance a volume difference between CO2 rich and CO2 lean air stream, because Gottschlich teaches that the volumetric rate of air passed into the enclosure (R2) is equal to the difference between the volumetric rate of CO2 rich air exiting the enclosure (F1) and the volumetric rate of CO2 lean air entering the enclosure (R1)(see also paragraph71 where the make-up air balances the concentrations of gas within the container).
Regarding the limitation of, “wherein the membrane system is operated according to a pre-set mode and the pre-set mode is independent of a measured gas concentration or pressure of the internal environment,” it is noted that Gottschlich suggests that a pre-set mode is independent of a pressure of the internal environment, Gottschlich uses the difference in flow rates between the CO2 rich air and the CO2 lean is used to calculate the flow rate of external air to be introduced within the enclosure, thus suggesting dependence on the flow rates and not the pressure within the container.  Gottschlich also suggests that there need not be a concentration sensor to detect buildup of carbon dioxide within the container so as to start the first membrane separation step (see paragraph 58, 86), thus suggesting that the system is operated independent of a measured gas concentration.  It is also noted that the claim recites “independent of a measured gas concentration or pressure of the internal environment” and thus also reads on requiring independence from only of one of the above elements.
If it could have been construed that Gottschlich was not specific in regard to the pre-set mode, then it is further noted that Zita also teaches a selective permeable membrane (see paragraph 10-13, 45) which is operated based on a pre-set mode, such that there is a pressure gradient across the membrane of 0.5bar (see paragraph 12-14).  Providing such a constant pressure differential reads on a differential between an inlet and an outlet of the membrane system because an inlet side of the membrane system would have a differing pressure from an outlet side of the membrane.  This is further evidenced by Savur’209 on paragraph 8 that it has been conventional in the art to impose a constant pressure difference across a selectively permeable membrane for removal of the desired gases.  Savur’209 also evidences paragraph 28 and 135, that 
Gottschlich already teaches a selectively permeable membrane and where the flow of air into the enclosure is unregulated but based on the difference in flow between the CO2 lean stream and the CO2 rich stream; and the CO2 rich stream need not be based on a measured CO2 concentration.  Zita and Savur’206 teach a pre-set mode of using the membrane where a pre-selected pressure gradient across the membrane has been used for removing a desired amount of carbon dioxide.  Savur’409 further evidences the use of a specific pressure differential between an inlet and outlet of the membrane system for controlling the amount of carbon dioxide removed.  Therefore, it would have been obvious to one having ordinary skill in the art to have used a pre-set pressure differential, based on known values, as taught by Zita, Savur’206 and 
Regarding the pre-set fixed opening being selected based on one or more characteristics of the respiring produce and the pre-set mode of the membrane system, it is noted that claim 1 does not provide any specificity as to what about the pre-set fixed opening is selected based on characteristics of the respiring produce.  
In any case, as Gottschlich’s process is also directed to removing CO2 from the enclosure and also introducing air at a desired volumetric rate into the enclosure, it would have been obvious to one having ordinary skill in the art that the opening of the vent would have been selected based on some characteristic of the respiring produce, so as to ensure the requisite atmosphere within the enclosure while balancing the atmosphere within the enclosure.  This is further supported by Table 1, and paragraph 51, where Gottschlich teaches that there are desirable concentrations of oxygen, carbon dioxide and thus nitrogen based on the particular type of respiring produce that is to be stored. For instance, it would have been obvious to have ensured that the vent opening and flow rate did not unduly dilute or concentrate the oxygen and carbon dioxide concentrations beyond the desired levels.
It is further noted that Zita teaches that an air introduction vent has been desirable for allowing air to flow into the shipping container so as to replace the carbon dioxide rich air that was removed (see paragraph 62) and where this is a fixed passage (i.e. dedicated passage) which must be sized to avoid losses or refrigerated air (paragraph 62), as well as for preventing loss of the desired gas composition within the 
Regarding the pre-set fixed opening also being selected based on the pre-set mode of the membrane system, it would have been obvious for the vent opening to also be based on the pre-set mode of the membrane system, because Gottschlich teaches establishing a flow rate of the air intake based on the flow rates of the CO2 rich and lean streams and where the desired flow rates of these streams would also have been a function of the rate at which the CO2 can be removed via the membrane (i.e. based on a pressure differential).  Zita further evidences flow rates and pressure differentials working together for controlling the amount of carbon dioxide that can be removed (see paragraph 53).  Therefore, it would have been obvious to one having ordinary skill in the art for the fixed opening of the vent to also be based on the pre-set mode of the membrane system. 
Regarding claim 2, the vent as taught by Gottschlich is operated independently of a controller or control system, as Gottschlich teaches that the air introduced into the container is unrestricted and unregulated (see paragraph 31, 34).
Regarding claim 3, Gottschlich teaches that the second membrane is unregulated and that the first membrane is not based on a measured concentration (see paragraphs 31, 34, 58, 86).  Gottschlich also does not teach altering or adjusting the flow rates of the CO2 rich and lean streams, nor the air intake flow rates and further 
Regarding claim 4, Gottschlich teaches that the selective permeability of the membrane system can vary (see paragraph 60-62).  It would have been obvious to one having ordinary skill in the art that different respiring produce require different concentrations of oxygen and carbon dioxide for maintaining freshness.  Therefore, it would also have been obvious to one having ordinary skill in the art that the rate of carbon dioxide removal and thus the pressure differential across the selectively permeable membrane, would also have been a function of the particular characteristics of the respiring produce.  As such, it would have been obvious to one having ordinary skill in the art to select the pre-set mode according to characteristics of the respiring produce.
Regarding claim 5, in view of Zita, Savur’209 and Savur’409, the combination suggests the pre-set mode is a pre-set constant pressure differential between an inlet and an outlet of the membrane system.
Regarding claim 6, the claim does not specify the particular characteristic of the respiring produce that the pre-set mode is independent from and therefore reads on the pre-set mode being independent of any one characteristic.  As respiring produce have many characteristics, it is seen that the combination encompasses the claim limitation, 
Regarding claims 7-9, as discussed above with respect to claims 1 and 3, the combination suggests a fixed mode of operation, where the pre-set mode is not adjusted and where the fixed mode is a pre-set pressure differential between an inlet and outlet of the membrane system.
Regarding claim 10, as discussed above with respect the claim 3, the combination is seen to suggest the membrane operated independently of a controller or control system.   The claim also does not limit the time of operation such that the claim reads on some period of time where the membrane system is operated independent of a controller or control system. 
Regarding claim 11, in view of the rejection under 35 U.S.C. 112b it is noted that Gottschlich teaches that there need not be a sensor to measure gas concentration for the exhausting step and the atmosphere replenishment step can be performed unregulated, without the use of sensors (see the discussion above with respect to claim 2).  Therefore, the combination is seen to suggest the cooled enclosure not operated under controlled atmosphere conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080202262 discloses that the flow of gasses across a permeable membrane are driven by the partial pressure difference across the membrane (paragraph 162).  US 20070065546 discloses that the gas flow of carbon .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792